COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-12-00054-CV


IN RE DONALD RAY WILSON                                                   RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and the

State’s response. The court is of the opinion that relief should be denied as moot.

Accordingly, relator’s petition for writ of mandamus is denied as moot.

                                                   PER CURIAM

PANEL: WALKER, GARDNER, and MEIER, JJ.

DELIVERED: February 22, 2012




      1
       See Tex. R. App. P. 47.4, 52.8(d).